DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 13, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2018/0122528).
Yoshida (at abstract, etc.) teaches an aluminum alloy wire comprising (in wt%):

cl. 1

Yoshida
Mg
0.03-1.5%

0.1-1.0
Si
0.02-2.0%

0.1-1.2
Mg/Si
0.5 to 3.5

>1
Average area of crystallized materials in surface layer, as defined by claim
0.05-3 µm2

-
Number of crystallized materials, as defined by claim

>10 to ≤400 (cl.2)
-
Average area of crystallized materials in inside, as defined by claim

0.05-40 µm2 (cl. 3)
-
Average crystal grain size

≤50 µm (cl. 4)
-
Surface-layer void measurement, as defined by claim

≤2 µm2 (cl. 5)
-
Inside void measurement, as defined by claim

1.1 to 44 (cl. 6)
-
hydrogen

≤8.0 ml/100 g hydrogen (cl. 7)
-

Table 1: instant claims vs. teachings of Yoshida et al
which overlaps the alloying ranges and Mg/Si ratio (instant claim 1). Yoshida does not teach the claimed microstructural features (cl. 1-6). However, Yoshida teaches a substantially identical method of making the overlapping Al-Mg-Si wire, complete with a cooling rate during casting of 0.1-5.0°C/s (see Yoshida [0049]), which substantially overlaps the cooling rate during casting in the instant specification (see examples, Tables 5-8 of instant specification, i.e. cooling rate during casting 1-20°C/s) wherein the specification at [0144], etc. teaches cooling rate during casting is critical for obtaining the claimed microstructure. Because Yoshida teaches an overlapping Al-Mg-Si alloy wire processed by a substantially identical process to that of the instant invention (i.e. cooling at a controlled rate during casting, wire drawing, intermediate heating, further wire drawing, and SHT (see Yoshida at [0049-0055]), then substantially the same microstructure and physical properties (including UTS, YS, elongation, cl. 13, work hardening exponent cl. 8, and dynamic friction component cl. 9) would reasonably be expected to be present in the wire of Yoshida, as for the present invention. It is held that Yoshida has created a prima facie case of obviousness of the presently claimed invention.
	Concerning dependent claims 2-6, see discussion of microstructure above.
Concerning dependent claim 8, 9, and 13, see above discussion of expected physical properties.
Concerning dependent claim 14, 16, and 17, Yoshida teaches said aluminum alloy conductor wire can be stranded and formed into a wire harness wherein said wire has a coated layer at the outer periphery [0015], which meets the limitations of instant claims 14 and 16. Yoshida further teaches a terminal is fitted at the end portion of the coated wire [0015], which meets the limitations of instant claim 17.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2018/0122528) as applied to claim 1 above, further in view of “Aluminum and Aluminum Alloys” pp. 42-43.
Yoshida is discussed above. Yoshida does not mention the hydrogen content of the prior art wire, and therefore one skilled in the art would infer that negligible hydrogen is present. Further,  “Aluminum and Aluminum Alloys” teaches that hydrogen causes porosity (p 43). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have minimized the hydrogen content of the Al-Mg-Si alloy wire of Yoshida, because “Aluminum and Aluminum Alloys” teaches that hydrogen causes porosity (p 43).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2018/0122528) as applied to claim 1 above, further in view of Kobayashi (US 10,461,441)
Yoshida is discussed above. Yoshida does not mention the surface roughness of the Al-Mg-Si alloy wire. However, Kobayashi teaches a surface roughness of 0.16 to 1.8 µm is preferred for aluminum alloy wires in order to improve crimp strength (see Kobayashi column 5, lines 10-29). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have controlled the surface roughness of the Al-Mg-Si alloy wire of Yoshida to within 0.16-1.8 µm, because Kobayashi teaches said surface roughness improves crimp strength (column 5 lines 28-29).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2018/0122528) as applied to claim 1 above, further in view of “ASM Handbook Vol 14B: Metalworking: Sheet Forming”, pp. 487-491.
Yoshida is discussed above. Yoshida does not mention the wire was formed with lubrication. However, it is well known in the art of forming aluminum alloy wires to use lubricant in order to prevent fracture of the wire. This is supported by ASM Handbook Vol 14B: Metalworking: Sheet Forming, p 490 under the heading “Lubricants”.  Lubricants can include C containing compounds (such as graphite and oils-see ASM Handbook Vol 14B, p 490). It would have been obvious to one of ordinary skill in the art to have used a carbon containing lubricant for forming the Al-Mg-Si alloy wire of Yoshida, because ASM Handbook Vol 14B, p 490 teaches forming aluminum wire using lubrication is well-known in the art to minimize distortion/fracture of said wire. Further, it would have been obvious to one of ordinary skill in the art to have minimized the carbon adhesion to the wire, such as within the claimed >0 to 30 mass%, because ASM Handbook Vol 14B teaches the application of only the amount of lubricant sufficient for forming should be used, and that lubricant can be removed if desired (p 491).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2018/0122528) as applied to claim 1 above, further in view of Kusakari et al (US 2012/0217060)
Yoshida is discussed above. Yoshida does not mention the formation of an oxide film with a thickness 1-120 nm (cl. 12). However, Kusakari teaches that the oxide film that (naturally) forms on aluminum wire can be minimized by heat treating in non-oxidizing atmospheres (see Kusakari [0055]). It would have been obvious to one of ordinary skill in the art to have controlled the oxide film on the Al-Mg-Si alloy wire of Yoshida to within 1-120 nm, in order to preserve the formability and bending characteristics of the aluminum wire [0111].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2018/0122528) as applied to claims above, further in view of Matsuno et al (US 2013/0333916).
Yoshida is discussed above. Yoshida does not mention the strand pitch of the stranded Al-Mg-Si alloy wire. However, Matsuno at abstract and [0046] teaches a strand pitch 3-40 times the diameter of the wire is used to form a stranded wire assembly with good integrity (Fig. 9, etc). It would have been obvious to one of ordinary skill in the art to have used a strand pitch of 3-40 times the diameter of the wire as taught by Matsuno, when forming the stranded assembly taught by Yoshida, because Matsuno teaches said strand pitch results in a wire assembly with good integrity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/George Wyszomierski/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/3/2022